Citation Nr: 1204357	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-40 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia.

2.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for a low back disability.   

3.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for bilateral bunions.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to May 1978.  This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office (RO).

The Veteran raised a claim for entitlement to service connection or a bilateral hip disability, to include as secondary to service-connected left knee chondromalacia at his August 2011 hearing before the Board.  This issue is referred to the RO for all appropriate action.

The issues of entitlement to an evaluation in excess of 10 percent for left knee chondromalacia; entitlement to service connection for hepatitis C; and entitlement to service connection for a low back disorder are remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The RO denied a claim entitlement to service connection for a low back disability in January 2009.  The Veteran was notified of this decision, but did not appeal.

2.  The evidence received subsequent to the January 2009 RO rating decision includes additional VA treatment records, which include diagnoses of a low back disability, as well as lay statements and hearing testimony.   

3.  The evidence submitted since the January 2009 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a low back disability.

4.  Type II diabetes mellitus was not present in service or manifest to any degree within one year after discharge from service, and any currently diagnosed type II diabetes mellitus is not attributable to any event, injury, or disease during service.

5.  Bilateral bunions were not present in service and any currently diagnosed bilateral bunions are not attributable to any event, injury, or disease during service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disability is new and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  A low back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Type II diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  Bilateral bunions were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is reopening the claim of entitlement to service connection for a low back disorder, and thereby granting the benefit sought on appeal with regard to this issue.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify was satisfied in this case by way of letters dated September 2009 and April 2010 that fully addressed the notice elements and was sent prior to the initial RO decisions in this matter.  The letters informed the Veteran of what information and evidence was required to substantiate the service connection claims for type II diabetes mellitus and bilateral bunions on a direct and presumptive basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and an effective date for the disabilities on appeal.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  An attempt was made to obtain pertinent private treatment records from "OU Physicians" in support of the Veteran's service connection claim 

for type II diabetes mellitus.  Correspondence received by VA in November 2009 from OU Physicians indicated that there were no records pertaining to the Veteran from this provider.  The Veteran was subsequently notified of this finding in the September 2010 statement of the case.  

The Board has also considered whether a VA examination is required in conjunction with the Veteran's service connection claims for type II diabetes mellitus and bilateral bunions under the statutory and regulatory duty-to-assist provisions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The duty to assist is triggered when it is necessary to obtain an examination to make a decision in the case.  Factors to consider whether an examination is necessary include whether there is evidence of a current disability, and whether there is evidence that the disability may be associated with a veteran's military service, but there is not sufficient medical evidence to make a decision on the claim.  Id.  
    
The evidence of record is such that the duty to obtain medical examinations is not triggered in this case.  The Veteran's service treatment records are negative for a diagnosis of or treatment for type II diabetes mellitus or bilateral bunions and there is no evidence of diabetes mellitus within one year after discharge from service.  The first medical evidence of type II diabetes mellitus and bilateral bunions is more than three decades after discharge from service.  Further, the competent evidence of record has not indicated that any currently diagnosed type II diabetes mellitus or bilateral bunions is related to the Veteran's military service, or to any incident therein.  Thus, there is no requirement to obtain VA medical examinations in this case.  See McLendon, 20 Vet. App. at 85-86; see also, Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (finding that a veteran is required to show some causal connection between his disability and his military service).  Therefore, VA has complied, to the extent required, with the duty-to-assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e). 

Finally, there is nothing in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. 

Principi, 18 Vet. App. 112 (2004).  The duty to assist has been fulfilled.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

I.  New and Material Evidence Claim

The RO originally denied the Veteran's service connection claim for a low back disability in a rating decision dated January 2009 on the grounds that there was no evidence of a chronic back disability.  The RO also found that there was no evidence showing that a claimed back disability was incurred in or aggravated by his period of active service.  The Veteran was notified of this decision and provided his appellate rights, but he did not perfect an appeal.  Thus, this decision is final.  38 U.S.C.A. § 7105.

The Veteran sought to reopen the claim of entitlement to service connection for a low back disability in March 2010.  A rating decision dated July 2010 denied the Veteran's claim to reopen on the grounds that the evidence submitted did not show evidence of a chronic and/or currently diagnosed low back disability.  The Veteran was notified of this decision, provided his appellate rights, and perfected this appeal.   

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

Although the RO found that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for a low back disability, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the January 2009 rating decision is the last final disallowance with respect to the claim to reopen, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim of entitlement to service connection for a low back disability should be reopened and readjudicated on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The evidence of record at the time of the January 2009 RO decision consisted of the Veteran's service treatment records, service personnel records, lay statements, and VA treatment records.  Although the Veteran was treated in service for muscle strain, no evidence of a chronic low back disability was found on separation and none of this evidence showed a diagnosis or treatment for a low back disability thereafter.

The evidence now of record includes additional VA treatment records, lay statements, and hearing testimony.  The Veteran was afforded a VA spine examination in March 2011.  Imaging studies performed at that time showed moderate to marked loss of intervertebral disc space height, which was indicated as most likely represented underlying degenerative disc changes.  The diagnosis was musculoskeletal low back pain.  

The Veteran also testified in August 2011 in support of his current claim.  Specifically, he expressed the opinion that he injured his low back in service carrying heavy equipment.  The Veteran reported a continuity of back problems since service and stated that he received private care following discharge from service.  However, the Veteran was unable to recall any information related to these healthcare providers.  In fact, the Veteran stated that he rarely went to the doctor and was "not really" receiving current treatment for a low back disability.  

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Presuming the credibility of the evidence for the sole purpose of determining whether the claim of entitlement to service connection for a low back disability should be reopened, the Board concludes that the evidence described above constitutes new and material evidence sufficient to reopen the Veteran's claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that, in determining whether evidence is new and material, the credibility of the evidence is presumed); see also, Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Veteran's claim was previously denied because there was no evidence demonstrating a current diagnosis of or treatment for a low back disability.  The March 2011 VA examination report showed moderate to marked loss of intervertebral disc space height which was indicated as most likely represented underlying degenerative disc changes.  This evidence is new as it was not previously submitted to VA for consideration.  Further, the VA examination report is material because it relates to a previously unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  The Board finds that this VA examination report raises a reasonable possibility of substantiating the claim with VA's assistance and, thus, the claim is reopened.  

II.  Service Connection Claims

The Veteran contends that his currently diagnosed type II diabetes mellitus is related to his period of active service, and in particular, to his exposure to Agent Orange while stationed in Panama.  The Veteran also alleges that his currently 

diagnosed bilateral bunions are related to service and specifically, to wearing ill-fitting boots.  

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303(a); Hickson, 12 Vet. App. at 253.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  

Service connection for certain disabilities, to include diabetes mellitus, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 C.F.R. § 3.309(a).  In addition, diabetes mellitus may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  38 C.F.R. §. 3.309(e).  Even if the Veteran is not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  


A.  Type II Diabetes Mellitus

Service treatment records associated with the claims file are negative for a diagnosis of or treatment for type II diabetes mellitus in service or within one year after separation from service.  The first pertinent post-service evidence of record is dated July 2009, over 30 years after discharge from service.  The Veteran was found to have elevated fasting glucose levels at that time.  Diabetes mellitus was diagnosed in August 2009 and the Veteran was prescribed medications for this disorder.

The Veteran submitted statements in March, September, and November 2010 in which he alleged exposure to chemical defoliants while stationed in the Panama Canal Zone.  In a September 2010 statement, the Veteran indicated that he was exposed to herbicides in "many different places in the jungle," to include around Howard Air Force Base, helicopter landing zones, and pipeline clearings.  

The Veteran testified before the Board in August 2011, that he was unsure whether he was exposed to Agent Orange in service, he noted that "nothing grows on the pipeline" or around landing zones where he was stationed in Panama.  The Veteran denied seeing anyone spray chemicals, but he recalled that pesticides were used around the barracks.  He was stationed in Panama for 13 months and further testified that there was no familial history of diabetes mellitus.       
    
The Veteran's service personnel records showed that he had active service from January 1977 to May 1978, including service in the Panama Canal Zone.  However, 

Accordingly, the preponderance of the evidence is against service connection for type II diabetes mellitus in this case.  As noted above, the Veteran's STRs are completely negative for a diagnosis of or treatment for type II diabetes mellitus and there is no evidence of such within one year after discharge from service.  Rather, the first evidence of pertinent disability is dated August 2009, over 30 years after discharge from service.  The lapse of several decades between discharge from active service and onset of the Veteran's type II diabetes mellitus is evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Furthermore, although the Veteran has currently diagnosed type II diabetes mellitus, there is no evidence of record, other than the Veteran's statements, linking this disability to his period of active service.

The Veteran has submitted statements and hearing testimony in support of the current claim in which he attributed the currently diagnosed type II diabetes mellitus to his period of active service.  The Veteran is capable of observing symptoms related to his type II diabetes mellitus and his statements in this regard are competent.  However, to the extent that the Veteran asserts that his diabetes mellitus is related to his active duty service, the Board finds that the matter of the determination of the origin of diabetes mellitus, where the competent evidence first demonstrates such a disorder decades after service with many potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Consequently, the Veteran's assertions do not constitute competent evidence of etiology in this case.  

Moreover, the competent, probative evidence of record is negative to the claim and service connection for diabetes mellitus on a direct, presumptive, or regulatory basis is not warranted.  The first pertinent evidence of record showing a diagnosis of and treatment for type II diabetes mellitus was dated August 2009, over 30 years after discharge from service.  In July 2009, the Veteran was found to have impaired fasting glucose levels, but the formal diagnosis of diabetes mellitus was not rendered until approximately one month later, in August 2009.  The Veteran's statement in July 2009 shows that the Veteran did not yet have diabetes mellitus and no past history of diabetes mellitus was noted by the Veteran at that time.  Moreover, there is no evidence of record that the Veteran was ever exposed to Agent Orange or any other herbicide.  Although the Veteran asserted that he was exposed to herbicides while serving in the Panama Canal Zone, at his hearing before the Board, the Veteran testified that he had no knowledge of the use of herbicides where he was stationed, or ever saw herbicides being sprayed.  
 
As previously stated, entitlement to direct service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease. In this case, there is competent medical evidence showing a diagnosis of type II diabetes mellitus, but the preponderance of the evidence is against finding that there is a nexus between the Veteran's military service and this disability, which was first manifested decades after the Veteran's period of active service.  In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable with regard to this case.

B.  Bilateral Bunions

The Veteran was afforded a clinical evaluation and physical examination in December 1976 prior to entering service.  The Veteran was found to have pes planus at that time, but no evidence of bilateral bunions was found.  Subsequently dated service treatment records revealed treatment for athlete's foot, ingrown toenails, and left foot blisters, but no evidence of bilateral bunions was found.  The Veteran was also afforded a clinical evaluation and physical examination in May 1978, prior to discharge from service.  Pes planus was again noted on examination, but bilateral bunions were not found and the Veteran described his health as "good."  The Veteran provided a signed statement dated later that same month in which he indicated that there had been no change in his medical condition since his last examination.  
  
The Veteran submitted a statement in support of his claim dated November 2010 in which he stated that he had bunions on his feet from wearing ill-fitting boots in service.  A VA podiatry consultation in February 2011, revealed evidence of bilateral bunion deformity.  According to the examiner, the Veteran's bilateral bunion deformity was not caused by wearing combat boots in service for one and one-half years but rather, the bilateral bunion deformity was "most likely" related to his pes planus, a disability which existed prior to the Veteran's period of active 

service.  The examiner recommended custom inserts as a result of the pes planus in an effort to slow the progression of the bilateral bunion deformity.  

The Veteran testified before the Board in August 2011, that he sought treatment while in service for bunions, but that no treatment was provided because "there wasn't anything they could do."  The Veteran also indicated that he received treatment from a chiropractor who opined that the Veteran's bunions could have happened while the Veteran was in the military.  The record was left open for a period of 30 days following the conclusion of the hearing to afford the Veteran the opportunity to obtain an opinion from this chiropractor.  The Veteran provided no such opinion.        

The preponderance of the evidence is against service connection for bilateral bunions in this case.  As noted above, the Veteran's service treatment records are completely negative for a diagnosis of or treatment for bilateral bunions.  The first evidence of pertinent disability is dated February 2011, over three decades after discharge from service.  The lapse of several decades between discharge from active service and onset of the Veteran's bilateral bunions is evidence against the claim.  See Mense, 1 Vet. App. at 356.  Furthermore, although the Veteran has a currently diagnosis of bilateral bunions, there is no evidence of record, other than the Veteran's statements, linking this disability to his period of active service.

To the extent that the Veteran asserts that his current bunion disorder is related to his active duty service, the Board finds that the matter of the determination of the origin of a bunion disorder, where the competent evidence first demonstrates such a disorder decades after service with many potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Consequently, the Veteran's assertions do not constitute competent evidence of etiology in this case.  

In this regard, the Board finds the February 2011 podiatry consultation note to be highly probative evidence on the issue of the etiology of the Veteran's diagnosed bunion disorder.  The examiner, a podiatrist, concluded that the bilateral bunion deformity was not caused by wearing combat boots in service for one and one-half years.  Rather, the examiner concluded that the Veteran's bilateral bunion deformity was "most likely" related to his pes planus, a disability which existed prior to the Veteran's period of active service.  In reaching this conclusion, the examiner relied on specialized training and professional expertise in the field of podiatry, as well as an interview with and physical examination of the Veteran.  The examiner also considered the Veteran's medical history and the statements of the Veteran.  
The Veteran testified that he took an anatomy class and that after completion of this class he felt qualified to offer an etiological opinion about his bilateral bunion deformity.  However, the Veteran does not allege, nor does the record reflect that he had any medical training, aside from taking classes, including anatomy, to be a radiographic technician.  The Veteran did not complete his training to become a radiographic technician and instead elected to become a computer systems support technician.  The Board finds that the Veteran's statements in this regard are outweighed by the February 2011 podiatry opinion.  As noted above, the examiner relied on specialized training and professional expertise in the field of podiatry as well as a interview with and physical examination of the Veteran before concluding that the Veteran's bilateral bunion deformity was "more likely" related to his pes planus, and not to wearing ill-fitting combat boots in service for one and one-half years.   

As previously stated, entitlement to direct service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease. In this case, there is competent medical evidence showing a diagnosis of a bilateral bunion deformity, but the preponderance of the evidence is against finding that there is a nexus between this disability, which first manifested decades after discharge from service, and the Veteran's period of active service.  Accordingly, service connection for bilateral bunions is not warranted under any theory of causation, and therefore, it must be denied.  In reaching these conclusions, the 

Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); Gilbert, 1 Vet. App. at 55-56.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable with regard to this issue.


ORDER

New and material evidence having been submitted, the appeal to reopen a claim of entitlement to service connection for a low back disability is granted to this extent only.

Service connection for type II diabetes mellitus, to include as due to exposure to Agent Orange, is denied.

Service connection for bilateral bunions is denied.


REMAND

I.  Low Back Disorder

The Board has found that the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for a low back disorder.  Accordingly, this claim should be considered by the RO on a de novo basis prior to any further action by the Board.  Curry v. Brown, 7 Vet. App. 59, 67 (1994). 

II.  Left Knee Chondromalacia

The Veteran was originally granted service connection for left knee chondromalacia in a rating decision dated October 1978.  The RO assigned an initial noncompensable evaluation to the service-connected left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective June 1, 1978.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  The Veteran sought an increased rating for his service-connected left knee disability in October 2008.  The RO continued the noncompensable evaluation in rating decisions dated January and June 2009.  The Veteran was notified of the decision and provided his appellate rights.  He perfected this appeal.  In October 2009, the RO found clear and unmistakable error and granted a 10 percent evaluation for left knee chondromalacia, effective October 10, 2008.

The Veteran testified before the Board in August 2011 that the condition of his service-connected left knee chondromalacia had essentially increased in severity.  The Veteran's hearing testimony also raised a claim of entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation).  VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Veteran was last afforded a VA examination in June 2009 and in light of the Veteran's August 2011 hearing testimony, he must be provided a new VA examination to ascertain the nature and severity of his service-connected left knee chondromalacia.  

The Veteran also testified that he received vocational rehabilitation and education training through VA as a result of his inability to work as a carpenter given his service-connected left knee chondromalacia.  These records are not associated with the claims file and must be obtained on remand.  


III.  Hepatitis C

The Veteran also alleges that he has hepatitis C related to his period of active service.  In particular, the Veteran has expressed the belief that his claimed hepatitis C is related to jet air guns used to administer inoculations or to tattoos he got while stationed in Panama.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of the claimed hepatitis C and its relationship to service, if any.  On remand, therefore, the Veteran must be provided with such an examination.  See Green, 1 Vet. App. at 124.  

The RO must attempt to obtain all VA medical records pertaining to the Veteran that are dated from March 2011.  In addition, the Veteran must be contacted and asked to identify any and all VA and non-VA sources of treatment for the disabilities on appeal that are not already of record.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from March 2011 as well as any and all VA vocational rehabilitation and education training records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with 

respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be afforded a VA joints examination to determine the nature and severity of his service-connected left knee chondromalacia.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  The examiner must indicate whether the left knee chondromalacia is manifested by recurrent subluxation or lateral instability and if so, whether these symptoms are slight, moderate, or severe.  The examiner must also include a discussion about the ranges of motion of the left knee.  The examiner must state whether the service-connected left knee chondromalacia is manifested by weakened movement, excess fatigability, incoordination, or pain, and if so, whether there is an additional loss of range of motion as a result of these symptoms.  These determinations must be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or during flare-ups.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience, without consideration of the Veteran's age and nonservice-connected disorders.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The phrase "without resort to speculation" must reflect the limitations of the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded a VA examination to determine the etiology of the any hepatitis C found.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing, including laboratory bloodwork, must be conducted to confirm a diagnosis of hepatitis C.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran has currently diagnosed hepatitis C and if so, whether it is related to the Veteran's military service, to include as due to any incidents therein.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The phrase "without resort to speculation" must reflect the limitations of the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the requested examinations have been completed, the examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports must be returned to the examiner if they are deficient in any manner and the RO must implement corrective procedures at once.

6.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims, to include adjudicating the claim of entitlement to service connection for a low back disorder on a de novo basis, and adjudication of the claim of entitlement to a total rating for compensation purposes based upon individual unemployability.  If, in the course of adjudicating the claim of a total disability rating based on individual unemployability, the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a) (2011), but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for 

extraschedular consideration.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


